MEMORANDUM **
Federal law governs issues of prejudgment interest in federal question cases such as this. United States v. Pend Oreille Pub. Util. Dist. No. 1, 28 F.3d 1544, 1553 (9th Cir.1994).
The district court did not abuse its discretion, see Burgess v. Premier Corp., 727 F.2d 826, 838 (9th Cir.1984), by denying interest for the time preceding entry of the original judgment.
Nor did the district court err by denying interest for the period between entry of the original judgment and entry of the postremand judgment, as there was no provision for such interest in this court’s mandate. See Briggs v. Pa. R.R. Co., 334 U.S. 304, 306, 68 S.Ct. 1039, 92 L.Ed. 1403 (1948).
The district court did not err by setting postjudgment interest at the federal rate for the period beginning after entry of the postremand judgment, August 21, 2002, until the remaining balance of the judg*872merit, $447,897.25 plus costs, was paid. See 28 U.S.C. § 1961.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.